Citation Nr: 0931894	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  98-18 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
carpal tunnel syndrome, right wrist with reflex sympathetic 
dystrophy, prior to February 2, 2001.

2.  Entitlement to a rating in excess of 50 percent for 
carpal tunnel syndrome, right wrist with reflex sympathetic 
dystrophy, effective February 2, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The Board issued a decision denying this appeal in October 
2008.  In March 2009, following a Joint Motion For Remand, 
the United States Court of Appeals for Veterans Claims 
(Court) remanded the case to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion For Remand, the VA and the veteran noted 
that the Board failed to adequately address the question of 
whether referral for extraschedular consideration under 38 
C.F.R. § 3.321(a) is warranted.  The parties noted that the 
March 2001 VA examiner found the veteran to be "not 
employable."  Moreover, the June 2007 VA examiner noted that 
the veteran's disability is moderately severe, and that it 
"will affect to some extent her physical and sedentary 
employment."  As noted in the Joint Motion, a March 2001 VA 
examination report is to the effect that the Veteran was not 
employable at that time.  The Board also notes that the 
veteran has undergone two surgeries (in May 1998 and January 
2001) in conjunction with her carpal tunnel syndrome

The Joint Motion was based in large part on the judicial 
holding in Thun v. Peake, 22 Vet.App. 111 (2008).  In that 
decision, the Court clarified the analytical steps necessary 
to determine whether referral for extraschedular 
consideration is warranted.  Either the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

Insofar as the veteran has undergone two surgeries in 
conjunction with her carpal tunnel syndrome, and that two VA 
examiners have suggested that her disability adversely 
affects her ability to work, the Board finds that the 
schedular rating criteria do not reasonably describe the 
veteran's disability level and symptomatology.  The Board 
finds that the veteran's exceptional disability picture 
includes other related factors such as marked interference 
with employment.  As such, the Board must remand the case to 
the RO, so that the RO can refer the matter to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.

Accordingly, the case is REMANDED for the following action:

1. The RO should refer the matter to the 
Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service for the purpose of determining 
whether assignment of an extraschedular 
rating is warranted.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if increased ratings are 
warranted for the veteran's carpal tunnel 
syndrome, right wrist with reflex 
sympathetic dystrophy.  The Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.           

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



